4/20/2020DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of the non-patent literature documents by Lee et al and Sumitomo Metal Industries, LTD were not provided in the present application or in the parent applications.  Those references have been crossed out.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2016/0121931 (Tamaoki) in view of EP 1426270 (Kasuga) (previously cited in parent case).
.  In re Leshin, 125 USPQ 416.  Regarding the limitation of as cast one-piece construction, the hollow member of Tamaoki is one piece and Kasuga 
Regarding claim 13, Tamaoki discloses that the hollow structure is for a vehicle frame assembly (Abstract).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2016/0121931 (Tamaoki) and EP 1426270 (Kasuga) in view of US Pub 2004/0119321 (Kasuga2).
Regarding claim 2, the combination of Tamaoki and Kasuga does not disclose a lateral rib member that extends from at least one of the plurality of walls within the passageway.  However, Kasuga2 discloses ribs 61 or 62 in the interior of the passageway.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ribs as disclosed in Kasuga2 to specifically design the buckling strength of the hollow member.
Claims 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2016/0121931 (Tamaoki) and EP 1426270 (Kasuga) in view of US Pub 2016/0311461 (Hardesty).

Regarding claims 7 and 9, Tamaoki discloses deformation features which includes a groove along a substantially horizontal centerline.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the deformation feature in one or all of the upper and lower, left and right frame members as a design choice and based on the vehicle size and configuration, especially the front end.
Regarding claim 12, Hardesty shows a lateral support (unnumbered in Figs 1 and 2) coupled to the upper right and left members and a motor coupled to the lateral support.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the lateral support for holding a motor in the combination of Tamaoki and Kasuga in order that a motor can provide power to the vehicle.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 3-5 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616